Citation Nr: 1817169	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for pes planus of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1978 to April 1986, and was awarded the Drivers Badge and Overseas Service Ribbon, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2017.  A transcript of that proceeding has been associated with the claims file.

This case was remanded in August 2017 for additional development.  

The issue of entitlement to service connection for pes planus of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's low back disability is related to active service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2009 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in June 2017.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in August 2017 to obtain outstanding VA and private medical records, obtain Social Security Administration (SSA) disability records, and afford the Veteran a VA examination.  VA medical records and SSA disability records were obtained; however the Veteran did not respond to the request to authorize the release of records.  A VA examination was performed in October 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


Service Connection - Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability, which he asserts is due to the duties he performed as an armored crewman during service.  See, e.g., February 2009 VA Form 21-4138, December 2009 statement, and June 2017 Hearing Transcript.   However, for the reasons discussed below, the evidence is against the Veteran's claim.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C. § 1131 ( 2012); 38 C.F.R. § 3.303 (2017).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's arthritis did not manifest to a compensable degree within one year of separation from service.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. § 1131(2012); 38 C.F.R. § 3.303 (2017).

The Veteran has a diagnosis of degenerative joint disease of the lumbar spine, satisfying the first service connection element.  See October 2017 VA examination report.

Service treatment records are silent for reports of back trouble.  Moreover, upon evaluation at separation from service, the Veteran's spine was clinically normal and he expressly denied recurrent back pain.  See March 1986 separation exam and report of medical history.  However, the Veteran reported that his role as a tank crewman involved frequent bending, jumping, reaching, and lifting heavy equipment, and that he went to sick call once and was told he had no trauma.  See February 20, 2009 VA Form 21-526; December 17, 2009 statement; June 2017 Hearing Transcript, pg. 7; and June 9, 2017 statement.  

Given the inconsistent evidence regarding the Veteran's history of back problems in service, the Board remanded the Veteran's claim for an examination.

In an October 2017 VA opinion, the examiner opined that based on Veteran's claims file, reported history, and current peer reviewed medical literature, the Veteran's low back disability was less likely than not related to service.  He noted that the Veteran reported he started experiencing back pain in 1997, and observed that the Veteran's service medical records did not show a back problem in service.  Dr. A. A. reasoned that due to silent medical records in service and shortly after service noting any back problem, a connection between his back problem today and his active duty service could not be established.

This opinion is consistent with the evidence of record and based on a review of the Veteran's claims file, reported history, and current peer reviewed medical literature; therefore the Board affords this medical evidence significant probative value.  

The Board considered the Veteran's statements indicating that his low back disability resulted from his military duties, and that he had back trouble since service.  See June 2010 statement, May 2011 statement, and June 2017 statement.  However, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Veteran has offered conflicting statements regarding the onset of his back trouble.  See July 2002 record from Dr. M. G. (noting Veteran's report that he had chronic back pain since 1998 with no known cause), January 2006 record from MDSI Physician Services (noting Veteran's report that beginning approximately 12 years ago he began having back pain with lifting, standing, walking, and sitting), and December 2008 VA medical record (noting Veteran's report that he had a 12 year history of back pain that began gradually without an inciting event).  The Board consequently finds the October 2017 opinion to be the most probative evidence regarding a relationship between the Veteran's back disability and service.

Accordingly, as the preponderance of the evidence is against the claim, service connection for a low back disability must be denied.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Board's August 2017 remand directed the AOJ to afford the Veteran an examination for his claimed right foot disability.  The examiner diagnosed the Veteran with exostosis, status / post exostectomy of the right foot, and opined it was related to service.  The Veteran was subsequently granted service connection for that disability.  

However, in a February 2016 submission, the Veteran's representative indicated the Veteran continued to seek service connection for pes planus of the right foot.  See February 2016 Appellate Brief.  As the record contains no opinion regarding the relationship between the Veteran's right foot pes planus and service, an opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate physician for an addendum opinion.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, to include this remand, the clinician is asked to provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot pes planus is caused by or related to service, to include the Veteran's October 30, 1979 right foot injury.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Review the addendum opinion to ensure it complies with the Board's remand directive.  Any inadequacies should be addressed prior to recertification to the Board.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


